Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2022.

Claim Objections
	Claim 1 is objected to because of the following informalities:  claim 1 recites “seventh” and “eighth” fastening members without having first defining third-sixth fastening members.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-2, 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Japanese Publication No. 2006020826 issued to Sato.

Regarding claim 1,
	Sato discloses a bedding cover (Sato: Abstract see FIG. 6 (20)) comprising: an upper cover (Sato: FIG. 6 (20)) including a first fastening member; (Sato: FIG. 6 (30)) and a lower cover (Sato: FIG. 6 (20) including a second fastening member (Sato: FIG. 6 (40) located on the lower cover) couplable to the first fastening member (Sato: FIG. 7 (see how (30b) couples to (40a) and (40b) couples to (30a)) and formed at a position corresponding to the first fastening member, (Sato: FIG. 7 shows how the fasteners couple in a position outlined in the drawing.) wherein the upper cover and the lower cover are coupled to each other using the first fastening member and the second fastening member and are separated from each other through releasing of coupling between the first fastening member and the second fastening member, (Sato: see page 6 4th-5th paragraphs where it talks about how the fastening members are fastened. The examiner notes that they can be separated through a reverse process) wherein the upper cover further comprises a seventh fastening member which is the same type as the second fastening member, (Sato: FIG. 6 (40) on the upper cover may be interpreted as a “seventh fastening member”) and the seventh fastening member of the upper cover is disposed at the same position as the second fastening member of the lower cover when the upper cover is disposed as a lower cover, (Sato: FIG. 6 the examiner notes that the upper (top cover) and lower cover (lower in the figure) are switched, fastening member (40) in the top or lower would remain in the same position.) and wherein the lower cover further comprises an eighth fastening member which is the same type as the first fastening member, and the eighth fastening member of the lower cover is disposed at the same position as the first fastening member of the upper cover when the lower cover is disposed as an upper cover so that the upper cover and the lower cover are usable without distinction between upper and lower sides. (Sato: FIG. 6 shows an upper and lower cover with the same type of fasteners that are both capable of being used interchangeably, the lower being the top and top being the lower see page 6 of Sato.)

Regarding claim 4,
	Sato discloses the bedding cover of claim 1, wherein the first fastening member and the second fastening member are any one combination of a button and a buttonhole, a button and a ring, a fastening ring and a fastening strap, a pair of snap buttons comprising male-female snap buttons or two couplable snap buttons without distinction between male and female, male and female Velcro, and a first polarity magnet and a second polarity magnet which have an attractive force so as to be attracted to each other. (Sato: FIG. 6 and page 6 talks about a button with a male and female portion.)

Regarding claim 5,
	Sato discloses the bedding cover of  claim 1, wherein the upper cover comprises a plurality of such first fastening members identical to the first fastening member, and the lower cover comprises a plurality of such second fastening members identical to the second fastening member. (Sato: FIG. 6 both covers (20) have a plurality of first and second fastening members (30, 40))

Regarding claim 6,
	Sato discloses the bedding cover of  claim 1, wherein one or more first fastening members are provided on each side of the upper cover, and wherein one or more second fastening members are provided on each side of the lower cover. (Sato: FIG. 6 shows first and second fastening members (30, 40) provided on each side (i.e. the corners) of both the upper and lower covers.)

Regarding claim 7,
	Sato discloses the bedding cover of claim 1, wherein one or more first fastening members are provided on each corner of the upper cover where two sides meet each other, and wherein one or more second fastening members are provided on each corner of the lower cover where two sides meet each other. (Sato: FIG. 6 shows first and second fastening members (30, 40) provided on each side (i.e. the corners) of both the upper and lower covers.)



Regarding claim  2,
	Sato discloses the bedding cover of  claim 1, wherein the first fastening member is provided on an edge portion of the upper cover, and wherein the second fastening member is provided on an edge portion of the lower cover. (Sato: FIG. 6 (30, 40) are both provided on an edge of both the lower and upper cover.)


Claim Rejections - 35 USC § 103
	 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Chinese Publication No. 110025175 issued to Zhu.

Regarding claim 3,
	Sato discloses the bedding cover of  claim 1.
	Sato does not appear to disclose wherein an edge portion of the upper cover and an edge portion of the lower cover comprise fabric formed of two or more stacked sheets, and wherein the first fastening member and the second fastening member are provided on fabric located on an innermost side while being coupled in two or more sheets of fabric so as not to be exposed to the outside when the upper cover and the lower cover are coupled. 
	However, Zhu discloses wherein an edge portion of the upper cover and an edge portion of the lower cover comprise fabric formed of two or more stacked sheets, (Zhu: FIG. 1 shows (1) having two stacked sheets (3) which may correspond to a separate bottom and top cover.) and wherein the first fastening member and the second fastening member are provided on fabric located on an innermost side while being coupled in two or more sheets of fabric so as not to be exposed to the outside when the upper cover and the lower cover are coupled. (Zhu: FIG. 1 (21, 22) are both provided on the innermost side)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato to have one or more sheets of fabric stacked and the fasteners located on the inside of the cover as taught by Zhu in order to allow for customization of the cover to provide warming layers and at the same time avoid the fasteners irritating a person when they are trying to sleep in which one of ordinary skill in the art would have recognized as a predictable result.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of U.S. Patent No. 10881225 issued to Bernick.

Regarding claim 8,
	Sato discloses the bedding cover of claim 1.
	Sato does not appear to disclose wherein at least one of the upper cover and the lower cover comprises a fastening strap couplable to a fastening ring of a bedding insert which is inserted between the upper cover and the lower cover.
	However, Bernick discloses wherein at least one of the upper cover and the lower cover comprises a fastening strap couplable to a fastening ring of a bedding insert which is inserted between the upper cover and the lower cover. (Bernick: FIG. 7 cover (20) has straps (48) that connect to bedding insert (80) shown in FIG. 8 via (loops/rings) (82) which has an upper and lower cover that are integral with one another.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Sato to have a bedding insert that has a fastening ring as well as a lower cover with a fastening strap as taught by Bernick in order to allow for more insulating/comfort layers to be placed inside the cover of Sato whenever a user so desires in which one of ordinary skill in the art would have recognized as a predictable result. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673